Citation Nr: 9917863	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  94-46 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland 


THE ISSUE

Whether the veteran's Department of Veterans Affairs 
disability compensation is subject to recoupment of 
separation pay, from February 1, 1994.


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
September 1992 and on active duty for training from February 
to July 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which determined that the veteran's disability 
compensation benefits would be withheld from August 1, 1993 
until the full amount of his separation pay of $30,058.67 was 
recovered. 

In an Administrative Decision of January 1998 the RO 
determined that the veteran had been overpaid compensation of 
$2,217 for the period August 1, 1993 through January 31, 1994 
due to sole administrative error under 38 C.F.R. 
§ 3.500(b)(2) so it would not recoup that amount.

In a July 1998 decision the Board denied the claim.  
Thereafter, the appellant appealed to United States Court of 
Appeals of Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(Court).

In January 1999, while the case was pending, the VA's Office 
of General Counsel filed a motion (Motion) requesting that 
the Court vacate the Board's July 1998 decision (the veteran 
joined in the motion February 1999).  Further, the Motion 
requested that the case be remanded to the Board for further 
readjudication.  In February 1999, the Court granted the 
Motion, vacated the Board's July 1998 decision, and remanded 
the case to the Board for compliance with directives that 
were specified by the Court.

As will be discussed below, this matter must be REMANDED to 
the RO for further development.

Finally, the Board notes that in March 1999, documents were 
received by the veteran's representative which the Board 
construes to contain the following claims: entitlement to 
increased ratings for the veteran's service-connected right 
ear hearing loss, diabetes mellitus, residuals of 
appendectomy, and hypertension; for entitlement to service 
connection for a right knee disability and loss of visual 
acuity; and for service connection for left ear hearing loss 
based on the submission of new and material evidence.  These 
claims are referred to the RO for further development.   


REMAND

The Board notes that during the course of this appeal (in 
April 1998), the RO accepted $20,755.14 as the amount of the 
veteran's separation pay, and determined that this amount 
could be recouped from his disability compensation payments 
as the disabilities were incurred during the period of active 
duty, and his separation pay was based on that period.  It is 
noted that $30,058.67 was the actual amount of separation pay 
(see the veteran's DD Form 214).

It is unclear as to how the RO arrived at $20,755.14 as the 
amount of the veteran's separation pay and as the Court has 
remanded the case to establish the amount of separation pay 
to be recouped, the amount of separation pay must be 
determined.  In the April 1998 supplemental statement of the 
case, it appears that that the RO arrived at the amount of $ 
20,755.14 based on information to the effect that of the 
$30,284.67 separation pay, over $9,000, which represented the 
veteran's re-enlistment bonus, was deducted from this pay, 
which left $20,755.14 as the net amount of separation pay.  
However, it is not clear why the amount of over $9,000 which 
appears to have represented a debt of the veteran to the 
service department and which the service department recouped 
from the separation pay should not have been considered as 
part of the separation pay.  

Further, it is noted that in 1996, Public Law 104-201, 
section 653, amended 10 U.S.C.A. § 1174(h)(2) to add that 
deducted from the VA disability compensation was the total 
amount of separation benefit payment "less the amount of 
Federal taxes withheld from such pay (such withholding being 
at the flat withholding rate for Federal income tax 
withholding, as in effect pursuant to regulations prescribed 
under chapter 24 of the Internal Revenue Code of 1986)."  
Prior to this amendment, VA recouped the gross amount of the 
disability severance pay.  See VAOPGCPREC 67-91.  

Public Law 105-178 added that "[t]he amendment made by 
section 653...(Public Law 104-201...) to [10 U.S.C.A. 
§ 1174(h)(2)] shall apply to any payment of separation pay 
under the special separation benefits program under section 
1174a of that title that was made during the period beginning 
on December 5, 1991, and ending on September 30, 1996."

As this change in the law was made during the course of the 
veteran's appeal, the Court is apparently of the opinion that 
the dictates of Karnas v. Derwinski, 1 Vet. App. 308 , 313 
(1991) apply.  In Karnas, the Court held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should apply unless Congress provided otherwise or permitted 
the Secretary to do otherwise.  

On REMAND, the RO must provide a discussion regarding the 
effect, if any, of the change in law, noted above, has on its 
recoupment decision (i.e. the RO should consider both the old 
and new provisions).  Prior to such consideration, the RO 
should determine what the difference between the actual 
$30,058.67 separation pay listed on the DD Form 214 and the 
$20,755.14 determined by the RO to be the amount of the 
veteran's separation pay represents.  If it represents 
recoupment by the service department of a debt owed due to 
the veteran previously having received a reenlistment bonus, 
the RO should explain why this should not be recouped as part 
of the separation pay.  The RO should also determine the 
amount of Federal taxes withheld from such pay (such 
withholding being at the flat withholding rate for Federal 
income tax withholding, as in effect pursuant to regulations 
prescribed under chapter 24 of the Internal Revenue Code of 
1986).  

Finally, in a May 1998 decision, the RO denied the veteran's 
claim for entitlement to service connection for a psychiatric 
disorder.  In March 1999, the veteran's representative 
submitted what the Board construes to be a notice of 
disagreement with this decision.  As such, the RO should 
issue a statement of the case with regard to this claim.  See 
38 C.F.R. § 19.26 (1998); Manlincon v. West, 12 Vet.App 238 
(1999) (a notice of disagreement initiates review by the 
Board of the RO's denial, thus, the next step is for the RO 
to issue a statement of the case on the denial of the issue). 

For the above reasons, this matter is REMANDED to the RO for 
the following action:

1.  A statement of the case should be 
issued to the veteran and his 
representative by the RO with respect to 
the veteran's claim for entitlement to 
service connection for a psychiatric 
disorder.  The veteran and his 
representative should be informed of the 
necessity of filing a substantive appeal 
if the veteran wishes to place this issue 
in appellate status. 38 C.F.R. § 19.26 
(1998).
 
2.  The RO should determine what the 
difference between the veteran's gross 
separation pay of $30,058.67 separation 
pay and the amount determined by the RO 
to be his separation pay ($20,755.14) 
represents (i.e. determine what the 
$9,303.53 represents).  If it represents 
recoupment by the service department of a 
debt owed due to the veteran previously 
having received a reenlistment bonus, the 
RO should explain why this should not be 
recouped as part of the separation pay.  
This should be specifically put in 
writing with supporting legal authority.  

3.  The RO should determine the amount of 
Federal taxes withheld from such pay 
(such withholding being at the flat 
withholding rate for Federal income tax 
withholding, as in effect pursuant to 
regulations prescribed under chapter 24 
of the Internal Revenue Code of 1986).  
This should be set forth in writing with 
supporting documentation.

4.  After the action above have been 
completed, the RO should again review the 
veteran's claim currently in appellate 
status, under the old and new (or 
amended) versions of 10 U.S.C.A. 
§ 1174(h)(2).  In rendering its decision, 
the RO should specifically note how it 
arrived at the amount of the veteran's 
separation pay to be recouped.  If this 
claim remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (which 
includes all laws and regulations 
considered) and given a reasonable 
opportunity to respond.

The Board intimates no opinion, either legal or factual, as 
to the ultimate 
determination warranted in this case.  The purpose of this 
REMAND is to comply with applicable laws and regulations and 
the jurisprudence of the Court.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



